Citation Nr: 0321440	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for iatrogenic 
hypothyroidism residuals of radiation therapy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for radiation 
enteritis, gastrointestinal  residuals secondary to radiation 
damage, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for nodular sclerosing 
Hodgkin's disease, status post splenectomy, including 
susceptibility to infection, currently evaluated as 30 
percent disabling.

4.  Entitlement to service connection for cardiac pain 
residuals of radiation therapy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for approximately nine 
years and eight months with his last period of service from 
June 1987 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The Board notes that the August 2001 supplemental statement 
of the case indicates that the issue of an increased rating 
for radiation enteritis, gastrointestinal residuals secondary 
to radiation damage, was no longer a pending issue because a 
substantive appeal had not been received with respect to that 
issue.  However, the Board notes that a substantive appeal 
was received in October 2001, within 60 days of issuance of 
the August 2001 supplemental statement of the case.  Since 
the August 2001 supplemental statement of the case was issued 
due to additional evidence submitted within a year of the 
July 2000 rating action, the veteran's October 2001 
substantive appeal is timely for all issues listed in the 
November 2000 statement of the case.  38 C.F.R. § 20.302 
(b)(2) (2002).  Accordingly, appeals of both the issue of an 
increased initial rating for iatrogenic hypothyroidism 
residuals of radiation therapy, and the issue of an increased 
rating for radiation enteritis, gastrointestinal residuals, 
secondary to radiation damage, have been perfected.

Following certification of the veteran's appeal to the Board, 
the veteran submitted additional medical evidence as well as 
a waiver of RO review of the additional evidence.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With respect to the veteran's claim for an increased initial 
rating for iatrogenic hypothyroidism residuals of radiation 
therapy, and his claim for an increased rating for radiation 
enteritis, gastrointestinal residuals, secondary to radiation 
damage, the VA has not apprised the veteran of the 
development the VA would attempt to perform, and the evidence 
the veteran needed to provide.  See Quartuccio, supra.

By rating action in August 2001, the RO denied the veteran's 
claim for an increased rating for nodular sclerosing 
Hodgkin's disease, status post splenectomy, including 
susceptibility to infection, and a claim for service 
connection for cardiac pain residuals of radiation therapy.  
The veteran's VA Form 9, received in October 2001, 
specifically indicated his disagreement with the denial of 
those issues in the August 2001 rating action.  The RO has 
yet to issue the veteran a statement of the case on these 
issues.  Since there has been an initial RO adjudication of 
these claims and a notice of disagreement as to their denial, 
the claimant is entitled to a statement of the case, and the 
current lack of a statement of the case for these issues is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2002); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
the disabilities at issue.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO must issue a statement of the 
case concerning the issue of entitlement 
to an increased rating for nodular 
sclerosing Hodgkin's disease, status post 
splenectomy, including susceptibility to 
infection, and issue of entitlement to 
service connection for cardiac pain 
residuals of radiation therapy.  The 
statement of the case should contain all 
applicable laws and regulations.

4.  When the above actions have been 
accomplished, the RO must readjudicate 
the issues on appeal with consideration 
of all pertinent evidence received since 
issuance of the August 2001 supplemental 
statement of the case.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board, 
as indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




